ATTORNEY DISCIPLINARY PROCEEDINGS.
PER CURIAM.*
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that converted client funds to her own use, neglected a legal matter, and failed to communicate with a client. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Triscelyn Landor McDonald, Louisiana Bar Roll number 24507, be suspended from the practice of law for one year and one day.1 It is further ordered that re*603spondent make restitution to Samantha Brown in the amount of $7,800.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty-days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.


. The parties also proposed that respondent's suspension be followed by a period of probation with conditions. However, such issues, *603along with any other relevant factors, may be addressed if and when respondent applies for reinstatement. See In re: Welcome, 02-2662 (La. 1/24/03), 840 So.2d 519; In re: Harris, 99-1828 (La.9/17/99), 745 So.2d 1172.